Citation Nr: 1313838	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  06-28 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disabilities. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, to include as secondary to service-connected left knee disabilities. 

3.  Entitlement to service connection for polymyalgia rheumatica, to include as secondary to service-connected left knee disabilities. 

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disabilities. 

5.  Entitlement to service connection for a neck disability, to include as secondary to service-connected left knee disabilities. 

6.  Entitlement to service connection for weight gain and obesity, to include as secondary to service-connected left knee disabilities. 

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected left knee disabilities. 

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected left knee disabilities. 

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee disabilities. 

10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for coronary artery disease, to include as secondary to service-connected left knee disabilities. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to February 1974. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for a bilateral hip condition, and a May 2007 rating decision from the Chicago RO which, in pertinent part, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2005, the Veteran submitted a notice of disagreement (NOD) for the denial of service connection for a bilateral hip disability and subsequently perfected that appeal in September 2006.  In July 2007, he filed an NOD with the denial of TDIU and subsequently perfected those appeals in February 2010. 

In January 2011, the Veteran presented sworn testimony during a video conference hearing in Chicago, Illinois, which was chaired by the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In May 2011, the Board remanded these matters for additional actions.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, and weight gain and obesity, all to include as secondary to service-connected left knee disabilities, whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Bilateral hip pain is a symptom, and in this case, without any pathology for a diagnosed disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected left knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, July 2006, and June 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).   

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an appropriate VA examination and opinion in July 2011. Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, a disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012). Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

While the medical records associated with the claims file show that the Veteran has periodic complaints of bilateral hip pain, such are symptoms and are not analogous to disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In regards to 

service connection, symptoms of pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  

In July 2011, the Veteran underwent a VA examination in which the Veteran complained of mild pain of the bilateral hips anterior, duration of two years.  The Veteran stated that he can move his hips fairly well, abduction, and flexion.  The Veteran uses a motor cart for mobility secondary to obesity.  Range of motion findings, bilaterally, revealed that all planes were within normal limits.  Muscle power of the bilateral hips gluteus medius was normal, 5/5.  On palpation, the Veteran had severe fatty tissue of bilateral hips and lower third of abdomen by palpation.  The diagnosis was that there was no pathological diagnosis recorded for bilateral hips secondary to history and physical examination.  The examiner also noted that the Veteran had no limited motion, no painful motion, no weakness, no lack of endurance or coordination.  Later that same month, the VA examiner provided an addendum noting that the initial examination was reviewed in full and that the claims folder was reviewed in full and that all information provided in the examination report remains as recorded.  

VA and private medical records are also negative for a diagnosis of a bilateral hip disability.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a bilateral hip disability, on a direct or secondary basis.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has bilateral hip pain.  In this regard, the Board notes that the Court has held that laypersons, such as the Veteran, are competent to 

report symptoms of which they have first-hand knowledge (see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of bilateral hip pain does not mean that he is competent to state that these pains represent clinical diagnoses of a bilateral hip disability.  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  The Board does not recognize the Veteran's assertions as competent evidence of signs and symptoms of an actual bilateral hip disability.

Absent evidence of a current disability, service connection for a bilateral hip disability, on a direct or secondary basis, must be denied.  Again, as noted above, there is no competent medical evidence of record that demonstrates the current presence of a disability manifested by complaints of bilateral hip pain.  Because a bilateral hip disability has not been currently diagnosed in this case, the Board finds that service connection for a bilateral hip disability is not warranted and the claim must be denied. 

The preponderance of the evidence is against the claim for service connection for a bilateral hip disability and it must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disabilities, is denied.



REMAND

In the May 2011 remand, the Board noted that the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, and weight gain and obesity, all to include as secondary to service-connected left knee disabilities, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities, have been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).

The Board instructed that the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, and weight gain and obesity, all to include as secondary to service-connected left knee disabilities, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities, should be adjudicated and the Veteran and his representative properly notified thereof.  

The Board stated that if any of the claims remained denied, that a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  The RO issued an SSOC in September 2012.  However, an SSOC cannot stand in the place of a rating decision.  Indeed, 38 C.F.R. § 19.31(a) (2012), prohibits the use of a supplemental statement of the case (SSOC) to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case.  As such, these issues must first be addressed by a rating decision.  Then, if the Veteran perfects an appeal regarding any aspect of that rating decision, the issue(s) can be forwarded to the Board for appellate review. 

The Board also noted that as the grant of service connection for any of these issues could impact the Veteran's claim regarding entitlement to TDIU, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11   (1998).

With regard to the claim for entitlement to a TDIU, the Veteran is service connected for internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments, rated 30 percent disabling, and for traumatic arthritis of the left knee, associated with internal derangement of the left knee, post operative, with laxity of the anterior and medial collateral ligaments, rated 20 percent disabling.  The combined rating is 40 percent.  Thus, the Veteran does not meet the schedular criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a).  The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16(b). 

In an April 2007 VA examination report, the VA examiner stated that the Veteran has left knee arthritis and internal derangement.  This prevents any kind of meaningful exercise program that would possibly help control the morbid obesity that the Veteran has to some extent; however, at this stage, the obesity on top of the unstable knee, prevent ambulation, except by motorized cart.  Gainful employment with his background would be unlikely.  

In a February 2010 letter, R. Trauscht, M.D., stated that the Veteran had been unable to exercise because of his left knee disability and that this resulted in progressive weight gain.  The chronic knee pain has caused the Veteran to become completely reliant on scooters for transportation.  Dr. Trauscht stated that this disability has resulted in greatly limiting his employment opportunities.  Further, the Veteran has been unable to find employment that would accommodate his disability.  

The Board finds that further development is needed prior to final adjudication of the Veteran's claim for TDIU.  In this regard, the Board finds that the Veteran is entitled to consideration for a TDIU rating pursuant to 38 C.F.R. § 4.16(b) because there is evidence of record that suggests that the Veteran was unemployable due to his service-connected left knee disabilities.  Therefore, the Board has no discretion and must request referral of the case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1   (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to consideration of assignment of a TDIU is warranted, but the percentage requirements of 38 C.F.R. § 4.16(a)  are not met, the proper course of action is to remand the claim for referral.  38 C.F.R. § 4.16(b) (2012); Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC must adjudicate in a rating decision the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, polymyalgia rheumatica, a back disability, a neck disability, and weight gain and obesity, all to include as secondary to service-connected left knee disabilities, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral shoulder disability, a bilateral hand disability, sleep apnea, and CAD, all to include as secondary to service-connected left knee disabilities.  

Such rating action must be accompanied by notice to the Veteran and his representative of the Veteran's right to appeal.  See 38 C.F.R. § 19.25. 

Should the RO/AMC deny any of the claims, the Veteran is hereby informed that the Board may exercise appellate jurisdiction only if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 West 2002); 38 C.F.R. § 20.200 (2012) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal). 

2.  Thereafter, refer the claim for TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 4.16(b).  Referral is mandatory, although the decision of whether to award a TDIU rating remains to be decided by the Under Secretary for Benefits or the Director of Compensation and Pension Service.  Additional development of the claim may be undertaken if deemed necessary.

3.  Then, readjudicate the claim for a TDIU.  If, the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


